EXHIBIT 10.1

LITHIA MOTORS, INC.

AMENDED AND RESTATED

2003 STOCK INCENTIVE PLAN

ARTICLE I

PURPOSE OF THE PLAN

The purposes of this Stock Incentive Plan (the “Plan”) are to attract, retain
and provide incentive compensation to employees, non-employee directors and
others who contribute to the long-term financial success of LITHIA MOTORS, INC.,
an Oregon corporation (the “Company”) and to more closely align their interests
with those of the Company and its shareholders. This Plan amends and restates in
its entirety the 2003 Stock Incentive Plan.

ARTICLE II

DEFINITIONS

As used herein, the following definitions will apply:

 

  (a) “Acquired Company” means any corporation or other entity that becomes a
majority owned subsidiary of the Company, after the Effective Date, by merger,
consolidation, acquisition of all or substantially all of its assets or
otherwise.

 

  (b) “Authorized Shares” means the number of shares of Common Stock authorized
for issuance pursuant to Section 3.1 of this Plan.

 

  (c) “Available Shares” means the number of shares of Common Stock available
under this Plan at any time for future issuance under Stock Options,
Stock-Settled SARs, Performance Share Awards or Restricted Share Awards, as
provided in Section 3.2 of this Plan.

 

  (d) “Award” means any agreement to issue a Stock Option, a Stock-Settled SAR,
or to make a Performance Share Award or a Restricted Share Award pursuant to
this Plan. An Award shall, for all purposes, be deemed to have been made on the
later of (i) the date when the Company completes all necessary corporate action
necessary to authorize the Award or such later date as specified in such
corporate action or (ii) when the maximum number of shares covered by the Award
can be determined (excluding from such determination the effects of any vesting
provisions including Performance Goals and excluding provisions adjusting the
number of shares pursuant to Section 11.1 of Article XI of this Plan) regardless
of the date on which the written agreement evidencing the Award is prepared or
executed by the Company or the Recipient.

 

  (e) “Board of Directors” means the Board of Directors of the Company.

 

  (f) “Committee” means any committee appointed by the Board of Directors in
accordance with Article V of this Plan, or, the Board of Directors, if no such
committee is then in existence.

 

  (g) “Common Stock” means the common stock of the Company.

 

  (h) “Company” means Lithia Motors, Inc. and, unless the context requires
otherwise, any successor or assignee of the Company by merger, consolidation,
acquisition of all or substantially all of the assets of the Company or
otherwise. As used in connection with either the term “Employee” or “Service,”
it includes Subsidiaries of the Company.

 

1



--------------------------------------------------------------------------------

  (i) “Corporate Transaction” means (i) the adoption of a plan of dissolution or
liquidation with respect to the Company, (ii) the consummation of any plan of
exchange, merger or consolidation with one or more corporations in which the
Company is not the surviving entity (other than a merger of the Company into a
wholly-owned subsidiary of the Company or a reincorporation of the Company in a
different jurisdiction), or in which the security holders of the Company prior
to such transaction do not receive in the transaction securities with voting
rights with respect to the election of directors equal to 50% or more of the
votes of all classes of securities of the surviving corporation or (iii) the
consummation of a sale of all of substantially all of the assets of the Company
following a shareholder vote on such sale.

 

  (j) “Disabled” means having a mental or physical impairment that has lasted or
is expected to last for a continuous period of 12 months or more and, in the
Committee’s sole discretion, renders a Recipient unable to perform the duties
that were assigned to the Recipient during the 12 month period prior to such
determination. The Committee’s determination of the existence of an individual’s
disability will be effective when communicated in writing to the Recipient and
will be conclusive on all of the parties.

 

  (k) “Employee” means any person employed by the Company or a Subsidiary of the
Company.

 

  (l) “Exercise Price” means the price per share at which shares of Common Stock
may be purchased upon exercise of a Stock Option or a Stock-Settled SAR.

 

  (m) “Fair Market Value” with respect to shares of Common Stock for any date
means:

 

  1) If the Common Stock is traded on a national securities exchange or on
either the NASDAQ National Market or NASDAQ SmallCap Market, the “Fair Market
Value” of a share of Common Stock will be the closing price of the Common Stock
for such date, or if no transactions occurred on such date, on the last date on
which trades occurred;

 

  2) If the Common Stock is not traded on a national securities exchange or on
NASDAQ but bid and asked prices are regularly quoted on the OTC Bulletin Board
Service, by the National Quotation Bureau or any other comparable service, the
“Fair Market Value” of a share of Common Stock will be the average between the
highest bid and lowest asked prices of the Common Stock as reported by such
service at the close of trading for such date or, if such date was not a
business day, on the preceding business day; or

 

  3) If there is no public trading of the Common Stock within the terms of
subparagraphs 1 or 2 of this subsection, the “Fair Market Value” of a share of
Common Stock will be as determined by the Committee in its good faith
discretion.

 

  (n) “Option Agreement” means the written agreement between the Company and a
Recipient that evidences a Stock Option awarded pursuant to this Plan. Each
Option Agreement shall be subject to the terms and conditions of this Plan.

 

  (o) “Outstanding Stock Options” means all Stock Options awarded pursuant to
this Plan that, at such time, have not yet expired and have not either been
terminated or cancelled.

 

  (p) “Performance Goals” means any of the following performance criteria or
combination of the following performance criteria applied either to the Company
as a whole, as to any Subsidiary or as to any business unit of the Company or
any Subsidiary and measured on an actual or as adjusted basis applied on a
quarterly, annual or cumulative basis or relative to pre-established targets,
previous period results or a designated comparison group, in each case as
specified by the Committee in the agreement evidencing an Award: (i) net
revenue, (ii) net margin, (iii) operating income, (iv) operating cash flow,
(v) earnings before interest, taxes, depreciation and amortization,
(vi) earnings before interest and taxes, (vii) net income before income taxes,
(viii) net income, (ix) new product introduction, (x) product release schedules,
(xi) market segment share,

 

2



--------------------------------------------------------------------------------

(xii) product cost reduction, (xiii) customer satisfaction, (xiv) quality
criteria, or (xv) other business objectives. The Committee shall determine
whether or the extent to which any Performance Goal is achieved and may
appropriately adjust any evaluation of performance to exclude, in whole or in
part, any extraordinary non-recurring items, accruals for reorganization or
restructuring events, asset write-downs, judgments, settlement amounts and
expenses associated with litigation, and the effect of changes in tax law or
accounting principles.

 

  (q) “Performance Share Award” means an Award of shares of Common Stock
pursuant to Article IX of this Plan subject to the terms of a Share Vesting
Agreement in which vesting is based, either in whole or in part, to the
achievement of certain Performance Goals.

 

  (r) “Recipient” means any individual who is awarded a Stock Option, a
Stock-Settled SAR, a Performance Share Award or a Restricted Share Award
pursuant to this Plan.

 

  (s) “Restricted Share Award” means an Award of shares of Common Stock pursuant
to Article X of this Plan, regardless of whether the Recipient receives the
shares covered by such Award solely for services or for a combination of
services and cash payment to the Company, pursuant to a Share Vesting Agreement.

 

  (t) “Securities Act” means the Securities Act of 1933, as amended.

 

  (u) “Service” means the continued employment of an Employee, service as
director of the Company, service as a director of a Subsidiary of the Company or
the regular provision of services to the Company or a Subsidiary of the Company
under an independent contractor arrangement. If a recipient ceases to provide
Service with the Company or a Subsidiary of the Company in one capacity but
continues to provide Service in another capacity or contemporaneously begins to
provide Service in another capacity, the recipient shall, for purposes of this
Plan, be deemed to have continued in Service without interruption.

 

  (v) “Share Vesting Agreement” means the written agreement between the Company
and a Recipient that evidences either a Performance Share Award or a Restricted
Share Award made pursuant to this Plan. Each Share Vesting Agreement shall be
subject to the terms and conditions of this Plan.

 

  (w) “Stock-Settled SAR” means the right to acquire shares of Common Stock in
an amount equal to the difference between the Fair Market Value of a share of
Common Stock on the date of exercise and the Exercise Price per share multiplied
by the number of shares covered by the right awarded under Article VII of this
Plan.

 

  (x) “Stock-Settled SAR Agreement” means the written agreement between the
Company and a Recipient that evidences a Stock-Settled SAR pursuant to this
Plan. Each Stock-Settled SAR Agreement shall be subject to the terms and
conditions of this Plan.

 

  (y) “Subsidiary” of the Company means any corporation or other entity owned or
controlled by the Company in an unbroken chain of corporations or other entities
in which each of the corporations or other entities other than last corporation
or other entity owns 50 percent or more of the total combined voting power of
all classes of equity ownership interests in the other corporations or other
entities in such chain.

 

  (z) “Stock Option” means a Stock Option awarded pursuant to Article VI of this
Plan.

 

  (aa) “Tax Withholding” means all amounts determined by the Company to be
required to satisfy applicable federal, state and local tax withholding
requirements upon the exercise of a Stock Option, the disqualifying disposition
of shares of Common Stock acquired by exercise of a Stock Option, the vesting of
shares under a Performance Share Award or Restricted Share Award, a Recipient
making an election under Section 83(b) of the Internal Revenue Code with respect
to a Performance Share Award or Restricted Share Award or as otherwise may be
required under applicable tax laws.

 

3



--------------------------------------------------------------------------------

ARTICLE III

STOCK SUBJECT TO THE PLAN

3.1 Aggregate Number of Authorized Shares. Subject to adjustment in accordance
with Section 10.1, the total number of shares of Common Stock authorized for
issuance under all Awards pursuant to this Plan is established at 2,800,000
shares.

3.2 Number of Available Shares. At any point in time, the number of Available
Shares shall be the number of Authorized Shares at such time minus:

 

  (a) the number of shares of Common Stock issued prior to such time upon the
exercise of Stock Options and Stock-Settled SARs that were awarded pursuant to
this Plan; and

 

  (b) the number of shares covered by outstanding Stock Options and
Stock-Settled SARs that were awarded pursuant to this Plan to the extent that
such have not been exercised at such time; and

 

  (c) the number of shares of Common Stock covered by Performance Share Awards
and Restricted Share Awards made pursuant to this Plan prior to such time except
to the extent that unvested shares have been forfeited and repurchased by the
Company pursuant to the terms of a Share Vesting Agreement.

As a result of the foregoing, if a Stock Option or Stock-Settled SAR expires,
terminates or is cancelled for any reason without having been exercised in full,
the shares of Common Stock covered by such Stock Option or Stock-Settled SAR
that were not acquired through the exercise of such Award will again become
Available Shares. Upon the exercise in full of a Stock-Settled SAR, all shares
covered by that Award other than the shares actually issued upon such exercise,
will again become Available Shares. If shares of Common Stock covered by a
Performance Share Award or Restricted Share Award are repurchased by the Company
pursuant to the terms of a Share Vesting Agreement, those shares will again
become Available Shares. If shares of Common Stock covered by an Award are
surrendered by a Recipient to satisfy any Tax Withholding obligations, those
shares will again become Available Shares.

3.3 Reservation of Shares. Available Shares shall consist of authorized but
unissued shares of Common Stock of the Company. By appropriate resolution of the
Board of Directors, the Company at all times will reserve for issuance shares of
Common Stock equal to the sum of (i) the number of shares covered by Outstanding
Stock Options to the extent that such Stock Options have not been exercised at
such time and (ii) the number of Available Shares. By action of the Board of
Directors, the Company may repurchase issued and outstanding shares for purposes
of providing Available Shares under this Plan but the Company is not required to
make such repurchases and any such repurchases shall not effect the calculation
of the number of Authorized Shares or Available Shares.

3.4 Annual Limit on Number of Shares to Any One Person. No person will be
eligible to receive Awards pursuant to this Plan which, in aggregate, exceed
75,000 shares in any calendar year except in connection with the hiring or
commencement of services from such person in which case such limit shall be
100,000 shares during such calendar year. However, the foregoing limitation
shall not apply to Awards of Stock Options in substitution for outstanding stock
options of an Acquired Company that are cancelled in connection with the
acquisition of such Acquired Company.

ARTICLE IV

COMMENCEMENT AND DURATION OF THE PLAN

4.1 Effective Date of the Plan. This Plan will be effective as of the date on
which it was adopted by the Board of Directors. However, the implementation of
this Plan shall be subject to the provisions of Section 4.2.

4.2 Shareholder Approval of the Plan. Within twelve (12) months of the date on
which this Plan was adopted by the Board of Directors, this Plan will be
submitted to the shareholders of the Company for their approval. This Plan will
be deemed approved by the shareholders if approved by a majority of the votes
cast at a duly held

 

4



--------------------------------------------------------------------------------

meeting of the Company’s shareholders at which a quorum is present in person or
by proxy. Awards may be made pursuant to this Plan prior to such shareholder
approval provided that such Awards are conditioned upon such approval and state
by their terms that they will be null and void if shareholder approval is not
obtained.

4.3 Termination of the Plan. This Plan will terminate March 4, 2013. In
addition, the Board of Directors will have the right to suspend or terminate
this Plan at any time. Termination of the Plan will not terminate or otherwise
affect any outstanding Stock Option, Stock-Settled SAR, Performance Share Award,
Restricted Share Award, Option Agreement, Stock-Settled SAR Agreement or Share
Vesting Agreement.

ARTICLE V

ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee. The Board of Directors shall
appoint the members of the Committee, which shall consist of at least two
directors from the Board of Directors. The appointment to the Committee of one
or more directors who are not “outside directors” as such term is defined in
Treasury Regulation §1.162-27(e)(3), one or more directors who are not
“non-employee directors” as such term is defined in Rule 16b-3 issued by the
Securities and Exchange Commission under Section 16 of the Securities Exchange
Act of 1934, as amended, (“Rule 16b-3”) or one or more directors that fail to
meet the requirements for service on a compensation committee as set forth in
the listing standards of the exchange or market on which the Common Stock
primarily trades shall not invalidate any of the actions of the Committee. Any
member of the Committee that is not an outside director, as such term is
defined, is referred to in this paragraph as an “Abstaining Director” with
respect to any action by the Committee, for which Section 162(m) of the Internal
Revenue Code, as amended (the “Code”) requires the approval of a committee
consisting solely of outside directors. Any member of the Committee that is not
a non-employee director, as such term is defined, is referred to in this
paragraph as an “Abstaining Director” with respect to any action by the
Committee for which Rule 16b-3 requires the approval of a committee consisting
solely of non-employee directors. Any member of the Committee that fails to meet
the requirements of the listing standards of the exchange or market on which the
Common Stock primarily trades is referred to in this paragraph as an “Abstaining
Director” with respect to any action by the Committee that requires the approval
of a committee consisting solely of directors meeting those requirements. An
Abstaining Director shall be deemed to have abstained from such action
(notwithstanding any statement to the contrary which may be contained in minutes
of a meeting of the Committee) and the assent of any such director shall be
ignored for purposes of determining whether or not any such actions were
approved by the Committee. If the Committee proposes to take an action by
unanimous consent in lieu of a meeting, an Abstaining Director shall be deemed
to not be a member of the Committee for the purpose of such consent with respect
to any actions for which such member is deemed to be an Abstaining Director. A
majority of the members of the Committee may determine its actions and fix the
time and place of its meetings.

If no Committee is appointed, the Board of Directors will have all the powers,
duties and responsibilities of the Committee as set forth in this Plan. In
addition, the Board of Directors may abolish a Committee and assume the duties
and responsibilities of the Committee at any time by resolution duly adopted by
the Board of Directors.

The Committee shall have full power and authority, subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, to (a) select the Employees of the Company to whom
Awards may from time to time be granted hereunder; (b) determine the type or
types of Award to be granted to each Recipient hereunder; (c) determine the
number of Common Stock to be covered by or relating to each Award granted
hereunder; (d) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (e) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property or canceled or suspended, consistent with the terms of
the Plan; (f) determine whether, to what extent, and under what circumstances
payment of cash, Shares, other property and other amounts payable with respect
to an Award made under the Plan shall be deferred either automatically or at the
election of the Participant, consistent with the terms of the Plan;
(g) interpret and administer the Plan and any instrument or agreement entered
into under the Plan; (h) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (i) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan. The
Committee may, in its sole and absolute discretion, and subject to the
provisions of the Plan, from time to time delegate any or all of its authority
to administer the Plan to any other persons or committee as it deems necessary
or appropriate for the proper administration of the Plan, except that no such
delegation shall be made in the case of Awards intended to be qualified under
Section 162(m) of the Code. The decisions of the Committee shall be final,
conclusive and binding with respect

 

5



--------------------------------------------------------------------------------

to the interpretation and administration of the Plan and any grant made under
it. The Committee shall make, in its sole discretion, all determinations arising
in the administration, construction or interpretation of the Plan and Awards
under the Plan, including the right to construe disputed or doubtful Plan or
Award terms and provisions, and any such determination shall be conclusive and
binding on all persons, except as otherwise provided by law.

Except as may disqualify the applicability of Section 162(m) of the Code, the
Committee shall be authorized to make adjustments in Performance Goals criteria
or in the terms and conditions of other Awards in recognition of unusual or
nonrecurring events affecting the Company or its financial statements or changes
in applicable laws, regulations or accounting principles. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry it into effect. In the event that the Company shall assume outstanding
employee benefit awards or the right or obligation to make future such awards in
connection with the acquisition of or combination with another corporation or
business entity, the Committee may, in its discretion, make such adjustments in
the terms of Awards under the Plan as it shall deem appropriate.

ARTICLE VI

STOCK OPTION TERMS AND CONDITIONS

Stock Options may be awarded pursuant to this Plan in accordance with the
following terms and conditions.

6.1 Requirement for a Written Option Agreement. Each Stock Option will be
evidenced by a written Option Agreement. The Committee, from time to time, will
determine the form of Option Agreement to be used for purposes of evidencing
Stock Options awarded pursuant to this Plan. Except as provided in Section 11.2
of Article XI, the terms of the Option Agreement evidencing a Stock Option must
be consistent with this Plan, including but not limited to this Article VI. Any
inconsistencies between any Option Agreement and this Plan will be resolved in
accordance with the terms and conditions specified in this Plan. Except as
expressly required by this Article VI, the terms and conditions of each Stock
Option do not need to be identical.

6.2 Who may be Awarded a Stock Option. A Stock Option may be awarded to any
Employee, any director of the Company or of any Subsidiary and any other
individual who, in the judgment of the Committee, has performed or will perform,
in whatever capacity, services important to the management, operation and
development of the business of the Company or an of its Subsidiaries. The
Committee, in its sole discretion, shall determine when and to whom Stock
Options are awarded pursuant to this Plan. In addition, substitute Stock Options
may be awarded pursuant to Section 11.2 of Article XI to persons who were
employees, directors, or independent contractors or former employees, directors
or independent contractors of an Acquired Company.

6.3 Number of Shares Covered by a Stock Option. The Committee, in its sole
discretion, shall determine the number of shares of Common Stock covered by each
Stock Option awarded pursuant to this Plan. The number of shares covered by each
Stock Option shall be specified in the Option Agreement.

6.4 Vesting Under a Stock Option. The Committee, in its sole discretion, shall
determine whether a Stock Option is immediately exercisable as to all of the
shares of Common Stock covered by such option or whether it is exercisable only
in accordance with a time-based vesting schedule, Performance Goals or a
combination of the foregoing, all as determined by the Committee. Any such
vesting terms and conditions shall be specified in the Option Agreement.
Notwithstanding any term to the contrary in any Option Agreement, a Stock Option
that is awarded to a person who, at the time of the Award, was an executive
officer of the Company will not become exercisable until after six (6) months
from the date of such Award unless the Award was approved either by (i) a
committee of non-employee directors within the requirements of Rule 16b-3 or
(ii) the full Board of Directors.

6.5 Exercise Price of a Stock Option. The Exercise Price for each Stock Option
will be at least 100% of the Fair Market Value of a share of Common Stock as of
the date on which the Stock Option was awarded. However, if it is subsequently
determined that the Exercise Price as stated in the Option Agreement evidencing
a Stock Option is less than 100% of the Fair Market Value of a share of Common
Stock as of the date on which an option was awarded, such fact will not
invalidate the Stock Option.

 

6



--------------------------------------------------------------------------------

6.6 Duration of a Stock Option—Generally. The Committee, in its sole discretion,
will determine the term of each Stock Option provided that such term will not
exceed 10 years from the date on which such option was awarded. The term of each
Stock Option shall be set forth in the Option Agreement. The Recipient shall
have no further right to exercise a Stock Option following the expiration of
such term.

6.7 The Effect of Termination of the Recipient’s Service with the Company on the
Term of a Stock Option. If a Recipient’s Service with the Company terminates for
any reason other than as a result of the Recipient dying or becoming Disabled
(as provided for in Section 6.9 and Section 6.10, respectively), all Stock
Options that have been awarded to such Recipient shall terminate to the extent
that they are not exercised within 30 days following the date the Recipient
ceased to be in Service with the Company, unless provided otherwise in the
Option Agreement. The foregoing provision will not extend the time within which
a Stock Option may be exercised beyond the expiration of the term of such option
and no additional vesting shall occur after the date the Recipient’s Service
with the Company terminated.

6.8 The Effect of a Leave of Absence on a Stock Option. Unless otherwise
provided in the Option Agreement evidencing a Stock Option, a Recipient’s
Service shall not be deemed to have terminated if the Recipient is on sick
leave, family leave, military leave or any other leave of absence that is
approved by the Committee. The Committee, in its sole discretion, may determine
whether a Stock Option shall continue to vest during any sick leave, family
leave, military leave or other approved leave of absence.

6.9 The Effect of the Death of a Recipient on the Term of a Stock Option. If a
Recipient’s Service with the Company terminates as a result of the Recipient’s
death, all Stock Options that have been awarded to such Recipient will terminate
to the extent that they are not previously exercised within 12 months following
the date of the Recipient’s death. The foregoing provision will not extend the
time within which a Stock Option may be exercised beyond the expiration of the
term of such option and no additional vesting shall occur after the date the
Recipient’s death.

6.10 The Effect of the Disability of a Recipient on the Term of a Stock Option.
If a Recipient’s Service with the Company terminates as a result of the
Recipient becoming Disabled, all Stock Options that have been awarded to such
Recipient shall terminate to the extent that they are not exercised within 12
months following the date of the Recipient becoming Disabled. The foregoing
provision will not extend the time within which a Stock Option may be exercised
beyond the expiration of the term of such option and no additional vesting shall
occur after the date the Recipient became Disabled.

6.11 Options Intended Not to Qualify as Incentive Stock Options. Stock Options
issued pursuant to this Plan are not intended to qualify as incentive stock
options within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

ARTICLE VII

STOCK-SETTLED SARS TERMS AND CONDITIONS

Stock-Settled SARS may be awarded pursuant to this Plan in accordance with the
following terms and conditions.

7.1 Requirement for a Written Stock-Settled SAR Agreement. Each Stock-Settled
SAR will be evidenced by a written Stock-Settled SAR Agreement. The Committee,
from time to time, will determine the form of Stock-Settled SAR Agreement to be
used for purposes of evidencing Stock-Settled SARs awarded pursuant to this
Plan. Except as provided in Section 11.2 of Article XI, the terms of the
Stock-Settled SAR Agreement must be consistent with this Plan, including but not
limited to this Article VII. Any inconsistencies between any Stock-Settled SAR
Agreement and this Plan will be resolved in accordance with the terms and
conditions specified in this Plan. Except as expressly required by this Article
VII, the terms and conditions of each Stock-Settled SAR do not need to be
identical.

7.2 Who may be Awarded a Stock-Settled SAR. A Stock-Settled SAR may be awarded
to any Employee, any director of the Company or of a Subsidiary and any other
individual who, in the judgment of the Committee, has performed or will perform,
in whatever capacity, services important to the management, operation and

 

7



--------------------------------------------------------------------------------

development of the business of the Company or any of Subsidiaries. The
Committee, in its sole discretion, shall determine when and to whom
Stock-Settled SARs are awarded pursuant to this Plan. In addition, substitute
Stock-Settled SARs may be awarded pursuant to Section 11.2 of Article XI to
persons who were employees, directors, or independent contractors or former
employees, directors or independent contractors of an Acquired Company.

7.3 Number of Shares Covered by a Stock-Settled SAR. The Committee, in its sole
discretion, shall determine the number of shares of Common Stock covered by each
Stock-Settled SAR awarded pursuant to this Plan. The number of shares covered by
each Stock-Settled SAR shall be specified in the Stock-Settled SAR Agreement.

7.4 Vesting Under a Stock-Settled SAR. The Committee, in its sole discretion,
shall determine whether a Stock-Settled SAR is immediately exercisable as to all
of the shares of Common Stock covered by the Stock-Settled SAR or whether it is
exercisable only in accordance with a time-based vesting schedule, Performance
Goals or a combination of the foregoing, all as determined by the Committee. Any
such vesting terms and conditions shall be specified in the Stock-Settled SAR
Agreement. Notwithstanding any term to the contrary in any Stock-Settled SAR
Agreement, a Stock-Settled SAR that is awarded to a person who, at the time of
the Award, was an executive officer of the Company will not become exercisable
until after six (6) months from the date of such Award unless the Award was
approved either by (i) a committee of non-employee directors within the
requirements of Rule 16b-3 or (ii) the full Board of Directors.

7.5 Exercise Price of a Stock-Settled SAR. The Exercise Price for each
Stock-Settled SAR will be at least 100% of the Fair Market Value of a share of
Common Stock as of the date on which the Stock-Settled SAR was awarded. However,
if it is subsequently determined that the Exercise Price as stated in the
Stock-Settled SAR Agreement evidencing a Stock-Settled SAR is less than 100% of
the Fair Market Value of a share of Common Stock as of the date on which an
option was awarded, such fact will not invalidate the Stock-Settled SAR.

7.6 Effect of Exercise of a Stock-Settled SAR. Exercise of a Stock-Settled SAR
results in the Recipient receiving net shares of Common Stock with an aggregate
Fair Market Value as of the date of such exercise equal to (i) the difference
between the Fair Market Value of a share of Common Stock as of the exercise date
minus the Exercise Price of the SAR, multiplied by (ii) the number of shares
covered by the Stock-Settled SAR as to which it is being exercised, rounded down
to the nearest whole number. A Stock-Settled SAR may be exercised as to all of
the shares covered by it or may be exercised only in part.

7.7 Duration of a Stock-Settled SAR—Generally. The Committee, in its sole
discretion, will determine the term of each Stock-Settled SAR provided that such
term will not exceed 10 years from the date on which such option was awarded.
The term of each Stock-Settled SAR shall be set forth in the Stock-Settled SAR
Agreement. The Recipient shall have no further right to exercise a Stock-Settled
SAR following the expiration of such term.

7.8 The Effect of Termination of the Recipient’s Service with the Company on the
Term of a Stock-Settled SAR. If a Recipient’s Service with the Company
terminates for any reason other than as a result of the Recipient dying or
becoming Disabled (as provided for in Section 7.10 and Section 7.11,
respectively), all Stock-Settled SARs that have been awarded to such Recipient
shall terminate to the extent that they are not exercised within 30 days
following the date the Recipient ceased to be in Service with the Company,
unless provided otherwise in the Stock-Settled SAR Agreement. The foregoing
provision will not extend the time within which a Stock-Settled SAR may be
exercised beyond the expiration of the term of such option and no additional
vesting shall occur after the date the Recipient’s Service with the Company
terminated.

7.9 The Effect of a Leave of Absence on a Stock-Settled SAR. Unless otherwise
provided in the Stock-Settled SAR Agreement evidencing a Stock Option, a
Recipient’s Service shall not be deemed to have terminated if the Recipient is
on sick leave, family leave, military leave or any other leave of absence that
is approved by the Committee. The Committee, in its sole discretion, may
determine whether a Stock-Settled SAR shall continue to vest during any sick
leave, family leave, military leave or other approved leave of absence.

7.10 The Effect of the Death of a Recipient on the Term of a Stock-Settled SAR.
If a Recipient’s Service with the Company terminates as a result of the
Recipient’s death, all Stock-Settled SARs that have been awarded to such
Recipient will terminate to the extent that they are not previously exercised
within 12 months

 

8



--------------------------------------------------------------------------------

following the date of the Recipient’s death. The foregoing provision will not
extend the time within which a Stock-Settled SAR may be exercised beyond the
expiration of the term of such option and no additional vesting shall occur
after the date the Recipient’s death.

7.11 The Effect of the Disability of a Recipient on the Term of a Stock-Settled
SAR. If a Recipient’s Service with the Company terminates as a result of the
Recipient becoming Disabled, all Stock-Settled SARs that have been awarded to
such Recipient shall terminate to the extent that they are not exercised within
12 months following the date of the Recipient becoming Disabled. The foregoing
provision will not extend the time within which a Stock-Settled SAR may be
exercised beyond the expiration of the term of such option and no additional
vesting shall occur after the date the Recipient became Disabled.

ARTICLE VIII

EXERCISE OF STOCK OPTIONS AND STOCK SETTLED SARS

8.1 Notice of Exercise. A Stock Option or a Stock-Settled SAR may be exercised
only by delivery to the Company of written notice directed to the President of
the Company (or such other person as the Company may designate) at the principal
business office of the Company. The notice will specify (i) the number of shares
of Common Stock being purchased, (ii) the method of payment of the Exercise
Price of a Stock Option, (iii) the method of payment of the Tax Withholding if
required, and (iv), unless a registration under the Securities Act is in effect
with respect to the Plan at the time of such exercise, the notice of exercise
shall contain such representations as the Company determines to be necessary or
appropriate in order for the sale of shares of Common Stock being purchased
pursuant to such exercise to qualify for exemptions from registration under the
Securities Act and other applicable state securities laws. If the date of
expiration or termination of a Stock Option or Stock-Settled SAR falls on a day
on which the principal business office of the Company is not open for business,
the notice of exercise must be delivered to the Company no later than the last
business day prior to such expiration or termination date in order for the
notice of exercise to be timely.

8.2 Payment of Exercise Price. No shares of Common Stock will be issued upon the
exercise of any Stock Option unless and until payment or adequate provision for
payment of the Exercise Price of such shares has been made in accordance with
this subsection. The Committee, in its sole discretion, may provide in any
Option Agreement for the payment of the Exercise Price in cash (including by
check), by delivery of a full-recourse promissory note, by the delivery of
shares of Common Stock or other securities issued by the Company in accordance
with Section 12.7, by the application of shares that could be received upon
exercise of the Stock Option in accordance with Section 12.7, or by any
combination of the foregoing. In the absence of such terms in the Option
Agreement, the Exercise Price shall be paid in cash (including by check). The
Committee, in its sole discretion, may permit a Recipient to elect to pay the
Exercise Price by authorizing a duly registered and licensed broker-dealer to
sell the shares of Common Stock to be issued upon such exercise (or, at least, a
sufficient portion thereof) and instructing such broker-dealer to immediately
remit to the Company a sufficient portion of the proceeds from such sale to pay
the entire Exercise Price.

8.3 Payment of Tax Withholding Amounts. Upon the exercise of any Stock Option
(except Incentive Stock Options issued under previous plans) or Stock-Settled
SAR (including any Stock Option or Stock-Settled SAR transferred by the
Recipient pursuant to Section 12.5), either with the delivery of the notice of
exercise or upon notification of the amount due, each Recipient must pay to the
Company or make adequate provision for the payment of all Tax Withholding, if
any. The Option Agreement or Stock-Settled SAR Agreement may provide for, or the
Committee, in its sole discretion, may allow, the Recipient to pay the Tax
Withholding (i) in cash (including by check), (ii) by the Company withholding
such amount from other amounts payable by the Company to the Recipient,
including salary, (iii) by delivery of shares of Common Stock or other
securities of the Company in accordance with Section 12.7, (iv) by the
application of shares that could be received upon exercise of the Stock Option
or Stock-Settled SAR in accordance with Section 12.7 but only up to the minimum
statutorily required tax withholding amounts, or (v) any combination of the
foregoing. In the absence of such terms in the Option Agreement or Stock Settled
SAR Agreement, the Tax Withholding shall be paid in cash (including by check) or
the Committee may authorize payment or provision for the Tax Withholding by any
other means permitted by this Section 8.3.

By receiving and upon exercise of a Stock Option or a Stock-Settled SAR, the
Recipient shall be deemed to have consented to the Company withholding the
amount of any Tax Withholding from any amounts payable by the

 

9



--------------------------------------------------------------------------------

Company to the Recipient. The Committee, in its sole discretion, may permit a
Recipient to elect to pay the Tax Withholding by authorizing a duly registered
and licensed broker-dealer to sell the shares to be issued upon such exercise
(or, at least, a sufficient portion thereof) and instructing such broker-dealer
to immediately remit to the Company a sufficient portion of the proceeds from
such sale to pay the Tax Withholding. No shares will be issued upon an exercise
of a Stock Option or a Stock-Settled SAR unless and until payment or adequate
provision for payment of the Tax Withholding has been made. If, either as a
result of the exercise of a Stock Option or a Stock-Settled SAR or the
subsequent disqualifying disposition of shares acquired through such exercise,
the Company determines that additional Tax Withholding was or has become
required beyond any amount paid or provided for by the Recipient, the Recipient
will pay such additional amount to the Company immediately upon demand by the
Company. If the Recipient fails to pay the amount demanded, the Company may
withhold that amount from other amounts payable by the Company to the Recipient,
including salary.

8.4 Issuance of Shares. Notwithstanding the good faith compliance by the
Recipient with all of the terms and conditions of an Option Agreement and with
this Article VIII, the Recipient will not become a shareholder and will have no
rights as a shareholder with respect to the shares covered by such Stock Option
until the issuance of shares pursuant to the exercise of such Stock Option is
recorded on the stock transfer record of the Company. The Company will not
unreasonably delay the issuance of a stock certificate and shall exercise
reasonable efforts to cause such stock certificate to be issued to the Recipient
as soon as is practicable after the compliance by the Recipient with all of the
terms and conditions of the Option Agreement and with this Article VIII. In
addition, when the payment of the Exercise Price is permitted under Section 8.2
to be remitted to the Company by a broker-dealer in connection with the sale of
some or all of the shares covered by the Stock Option, the Recipient shall be
considered a shareholder and to own the shares being purchased by such exercise
upon the Company receiving both the Recipient’s notice of exercise and the
broker-dealer’s agreement to remit to the Company the Exercise Price in a form
satisfactory to the Company in its sole discretion.

ARTICLE IX

PERFORMANCE SHARE AWARDS

Performance Share Awards may be made pursuant to this Plan in accordance with
the following terms and conditions.

9.1 Requirement for a Written Share Vesting Agreement. Each Performance Share
Award will be evidenced by a Share Vesting Agreement. The Committee will
determine from time to time the form of Share Vesting Agreement to be used to
evidence Performance Share Awards made pursuant to this Plan. Except as provided
in Section 11.2 of Article XI, the terms of each Share Vesting Agreement must be
consistent with this Plan. Any inconsistencies between any Share Vesting
Agreement and this Plan will be resolved in will be resolved in accordance with
the terms and conditions specified in this Plan. Except as otherwise required by
this Article IX, the terms and conditions of each Performance Share Award do not
need to be identical.

9.2 Who May Receive a Performance Share Award. A Performance Share Award may be
made to any Employee, any director of the Company or of a Subsidiary and any
other individual who, in the judgment of the Committee, has performed or will
perform, in whatever capacity, services important to the management, operation
and development of the business of the Company or any of Subsidiaries. The
Committee, in its sole discretion, shall determine when and to whom Performance
Share Awards are awarded pursuant to this Plan. In addition, substitute
Performance Share Awards may be awarded pursuant to Section 11.2 of Article XI
to persons who were employees, directors, or independent contractors or former
employees, directors or independent contractors of an Acquired Company.

9.3 Number of Shares Covered by a Performance Share Award. The Committee, in its
sole discretion, shall determine the number of shares of Common Stock covered by
each Performance Restricted Share Award made pursuant to this Plan. The Share
Vesting Agreement shall specify the number of shares of Common Stock covered by
such Performance Share Award.

9.4 What the Recipient Must Deliver to Receive a Performance Share Award. The
Committee, in its sole discretion, will determine whether the Recipient, in
order to receive the Performance Share Award, must make a payment, either in
cash (including by check), by delivery of a promissory note or by delivery of
other securities of

 

10



--------------------------------------------------------------------------------

the Company (including options to purchase securities of the Company), to the
Company of all or some portion of the Fair Market Value of the shares of Common
Stock covered by the Performance Share Award. To the extent that the sum of any
cash payment, any promissory note and any other securities received by the
Company from the Recipient in connection with a Performance Share Award is less
than the Fair Market Value of the shares of Common Stock covered by such
Performance Share Award determined as of the date of such Award, the shares of
Common Stock covered by the Performance Share Award shall be deemed to have been
issued by the Company for services rendered by the Recipient.

9.5 Vesting Under a Performance Share Award. The Committee, in its sole
discretion, shall determine the Performance Goals and other terms and
conditions, if any, upon which shares covered by any Performance Share Award
shall vest. The Share Vesting Agreement evidencing a Performance Share Award
shall specify the Performance Goals and other vesting terms and conditions.
Unvested shares covered by a Performance Share Award may not be transferred by
the Recipient under any condition without the prior written consent of the
Committee, which consent may be withheld in its sole discretion.

9.6 Right to Repurchase Unvested Shares upon Certain Conditions. The Share
Vesting Agreement shall specify the events upon the occurrence of which the
Company shall have the right to repurchase from the Recipient any or all of the
Recipient’s unvested shares and the period during which the Company must
exercise this right following the occurrence of the event. The Share Vesting
Agreement shall also specify the “Repurchase Price Per Share” that the Company
shall pay to the Recipient upon exercise of its right to repurchase unvested
shares and the terms of such payment. If not otherwise specified in the Share
Vesting Agreement, the right to repurchase must be exercised within forty-five
(45) days after the Company receives from the Recipient written notice of the
occurrence of the event, the repurchase price shall be $0.001 per share and the
repurchase price shall be payable to the Recipient in cash (including by check)
within ten (10) days after the date on which the right to repurchase the shares
is exercised. Any right of the Company to repurchase unvested shares may be
assigned by the Company in its sole discretion without notice to, or the prior
consent of, the Recipient. Every Share Vesting Agreement evidencing a
Performance Share Award shall contain or shall be deemed to contain a blank
stock power pursuant to which the Recipient authorizes the Company or its
transfer agent to transfer ownership of unvested shares from the Recipient to
the Company or its assigns upon the right to repurchase being exercised.

9.7 Payment of Tax Withholding Amounts. Upon the vesting of shares under a
Performance Share Award (including any Performance Share Award transferred by
the Recipient pursuant to Section 12.5) or upon the Recipient making a valid
election under Section 83(b) of the Internal Revenue Code, each Recipient must
pay to the Company or make adequate provision for the payment of all Tax
Withholding, if any. The Share Vesting Agreement may provide for, or the
Committee, in its sole discretion, may allow the Recipient to pay the Tax
Withholding (i) in cash (including by check), (ii) by the Company withholding
such amount from other amounts payable by the Company to the Recipient,
including salary, (iii) by delivery of shares of Common Stock or other
securities of the Company in accordance with Section 12.7, (iv) by the
application of vested shares under the Performance Share Award in accordance
with Section 12.7 but only up to the minimum statutorily required tax
withholding amounts, or (v) any combination of the foregoing. In the absence of
such terms in the Share Vesting Agreement, the Tax Withholding shall be paid in
cash (including by check) or the Committee may authorize payment or provision
for the Tax Withholding by any other means permitted by this Section 9.7.

By receiving and upon exercise of a Performance Share Award, the Recipient shall
be deemed to have consented to the Company withholding the amount of any Tax
Withholding from any amounts payable by the Company to the Recipient. The
Committee, in its sole discretion, may permit a Recipient to elect to pay the
Tax Withholding by authorizing a duly registered and licensed broker-dealer to
sell the shares to be issued upon such exercise (or, at least, a sufficient
portion thereof) and instructing such broker-dealer to immediately remit to the
Company a sufficient portion of the proceeds from such sale to pay the Tax
Withholding. No shares will be delivered in response to a request to deliver
vested shares unless and until payment or adequate provision for payment of the
Tax Withholding has been made. If the Company later determines that additional
Tax Withholding was or has become required beyond any amount paid or provided
for by the Recipient, the Recipient will pay such additional amount to the
Company immediately upon demand by the Company. If the Recipient fails to pay
the amount demanded, the Company may withhold that amount from other amounts
payable by the Company to the Recipient, including salary.

 

11



--------------------------------------------------------------------------------

9.8 Rights as a Shareholder, Legends on Certificates, Escrow of Unvested Shares
and Delivery of Vested Shares Covered by a Performance Share Award. As soon as
is practicable after a Performance Stock Award is awarded by the Company, the
Company will issue one or more stock certificates in the name of the Recipient
for the shares covered by a Performance Share Award. For such time as and to the
extent that the shares covered by a Performance Share Award remain unvested, the
Company may place a restrictive legend on any stock certificate evidencing such
shares, may give stop transfer instructions to the Company’s transfer agent and
may place the stock certificates in escrow with the Company or an agent of the
Company. Upon the vesting of shares covered by a Performance Share Award, the
Recipient by notice, in such form as the Company may reasonably request,
directed to the President of the Company (or such other person as the Company
may designate) at the principal business office of the Company request that a
stock certificate covering such vested shares be issued in the name of the
Recipient and delivered in accordance with such instructions as the Recipient
may reasonably request.

ARTICLE X

RESTRICTED SHARE AWARDS

Restricted Share Awards may be made pursuant to this Plan in accordance with the
following terms and conditions.

10.1 Requirement for a Written Share Vesting Agreement. Each Restricted Share
Award will be evidenced by a Share Vesting Agreement. The Committee will
determine from time to time the form of Share Vesting Agreement to be used to
evidence Restricted Share Awards made pursuant to this Plan. Except as provided
in Section 11.2 of Article XI, the terms of each Share Vesting Agreement must be
consistent with this Plan. Any inconsistencies between any Share Vesting
Agreement and this Plan will be resolved in will be resolved in accordance with
the terms and conditions specified in this Plan. Except as otherwise required by
this Article X, the terms and conditions of each Restricted Share Award do not
need to be identical.

10.2 Who May Receive a Restricted Share Award. A Restricted Share Award may be
made to any Employee, any director of the Company or of a Subsidiary and any
other individual who, in the judgment of the Committee, has performed or will
perform, in whatever capacity, services important to the management, operation
and development of the business of the Company or any of Subsidiaries. The
Committee, in its sole discretion, shall determine when and to whom Restricted
Share Awards are awarded pursuant to this Plan. In addition, substitute
Restricted Share Awards may be awarded pursuant to Section 11.2 of Article XI to
persons who were employees, directors, or independent contractors or former
employees, directors or independent contractors of an Acquired Company.

10.3 Number of Shares Covered by a Restricted Share Award. The Committee, in its
sole discretion, shall determine the number of shares of Common Stock covered by
each Restricted Share Award made pursuant to this Plan. The Share Vesting
Agreement shall specify the number of shares of Common Stock covered by such
Restricted Share Award.

10.4 What the Recipient Must Deliver to Receive a Restricted Share Award. The
Committee, in its sole discretion, will determine whether the Recipient, in
order to receive the Restricted Share Award, must make a payment, either in cash
(including by check), by delivery of a promissory note or by delivery of other
securities of the Company (including options to purchase securities of the
Company), to the Company of all or some portion of the Fair Market Value of the
shares of Common Stock covered by the Restricted Share Award. To the extent that
the sum of any cash payment, any promissory note and any other securities
received by the Company from the Recipient in connection with a Restricted Share
Award is less than the Fair Market Value of the shares of Common Stock covered
by such Restricted Share Award determined as of the date of such Award, the
shares of Common Stock covered by the Restricted Share Award shall be deemed to
have been issued by the Company for services rendered by the Recipient.

10.5 Vesting Under a Restricted Share Award. The Committee, in its sole
discretion, shall determine the terms and conditions upon which shares covered
by any Restricted Share Award shall vest. The Share Vesting Agreement shall
specify the vesting schedule. Unvested shares covered by a Restricted Share
Award may not be transferred by the Recipient under any condition without the
prior written consent of the Committee, which consent may be withheld in its
sole discretion.

 

12



--------------------------------------------------------------------------------

10.6 Right to Repurchase Unvested Shares upon Certain Conditions. The Share
Vesting Agreement shall specify the events upon the occurrence of which the
Company shall have the right to repurchase from the Recipient any or all of the
Recipient’s unvested shares and the period during which the Company must
exercise this right following the occurrence of the event. The Share Vesting
Agreement shall also specify the “Repurchase Price Per Share” that the Company
shall pay to the Recipient upon exercise of its right to repurchase unvested
shares and the terms of such payment. If not otherwise specified in the Share
Vesting Agreement, the right to repurchase must be exercised within forty-five
(45) days after the Company receives from the Recipient written notice of the
occurrence of the event, the repurchase price shall be $0.001 per share and the
repurchase price shall be payable to the Recipient in cash (including by check)
within ten (10) days after the date on which the right to repurchase the shares
is exercised. Any right of the Company to repurchase unvested shares may be
assigned by the Company in its sole discretion without notice to, or the prior
consent of, the Recipient. Every Share Vesting Agreement evidencing a Restricted
Share Award shall contain or shall be deemed to contain a blank stock power
pursuant to which the Recipient authorizes the Company or its transfer agent to
transfer ownership of unvested shares from the Recipient to the Company or its
assigns upon the right to repurchase being exercised.

10.7 Payment of Tax Withholding Amounts. Upon the vesting of shares under a
Restricted Share Award (including any Restricted Share Award transferred by the
Recipient pursuant to Section 12.5) or upon the Recipient making a valid
election under Section 83(b) of the Internal Revenue Code, each Recipient must
pay to the Company or make adequate provision for the payment of all Tax
Withholding, if any. The Share Vesting Agreement may provide for, or the
Committee, in its sole discretion, may allow the Recipient to pay the Tax
Withholding (i) in cash (including by check), (ii) by the Company withholding
such amount from other amounts payable by the Company to the Recipient,
including salary, (iii) by delivery of shares of Common Stock or other
securities of the Company in accordance with Section 12.7, (iv) by the
application of vested shares under the Restricted Share Award in accordance with
Section 12.7 but only up to the minimum statutorily required tax withholding
amounts, or (v) any combination of the foregoing. In the absence of such terms
in the Share Vesting Agreement, the Tax Withholding shall be paid in cash
(including by check) or the Committee may authorize payment or provision for the
Tax Withholding by any other means permitted by this Section 10.7.

By receiving and upon exercise of a Restricted Share Award, the Recipient shall
be deemed to have consented to the Company withholding the amount of any Tax
Withholding from any amounts payable by the Company to the Recipient. The
Committee, in its sole discretion, may permit a Recipient to elect to pay the
Tax Withholding by authorizing a duly registered and licensed broker-dealer to
sell the shares to be issued upon such exercise (or, at least, a sufficient
portion thereof) and instructing such broker-dealer to immediately remit to the
Company a sufficient portion of the proceeds from such sale to pay the Tax
Withholding. No shares will be delivered in response to a request to deliver
vested shares unless and until payment or adequate provision for payment of the
Tax Withholding has been made. If the Company later determines that additional
Tax Withholding was or has become required beyond any amount paid or provided
for by the Recipient, the Recipient will pay such additional amount to the
Company immediately upon demand by the Company. If the Recipient fails to pay
the amount demanded, the Company may withhold that amount from other amounts
payable by the Company to the Recipient, including salary.

10.8 Rights as a Shareholder, Legends on Certificates, Escrow of Unvested Shares
and Delivery of Vested Shares Covered by a Restricted Share Award. As soon as is
practicable after a Restricted Stock Award is awarded by the Company, the
Company will issue one or more stock certificates in the name of the Recipient
for the shares covered by a Restricted Share Award. For such time as and to the
extent that the shares covered by a Restricted Share Award remain unvested, the
Company may place a restrictive legend on any stock certificate evidencing such
shares, may give stop transfer instructions to the Company’s transfer agent and
may place the stock certificates in escrow with the Company or an agent of the
Company. Upon the vesting of shares covered by a Restricted Share Award, the
Recipient by notice, in such form as the Company may reasonably request,
directed to the President of the Company (or such other person as the Company
may designate) at the principal business office of the Company request that a
stock certificate covering such vested shares be issued in the name of the
Recipient and delivered in accordance with such instructions as the Recipient
may reasonably request.

 

13



--------------------------------------------------------------------------------

ARTICLE XI

CHANGES IN CAPITAL STRUCTURE, ACQUISITIONS AND CORPORATE TRANSACTIONS

11.1 Effect of Changes in Capital Structure of the Company on the Number of
Shares and Exercise Price. If the outstanding shares of Common Stock are
hereafter increased, decreased, changed into or exchanged for a different number
or kind of shares of Common Stock or for other securities of the Company or of
another corporation, by reason of any reorganization, merger, consolidation,
reclassification, stock split-up, combination of shares of Common Stock, or
dividend payable in shares of Common Stock or other securities of the Company,
the Committee will make such adjustment as it deems appropriate in the number
and kind of Authorized Shares. In addition, the Committee will make such
adjustment in the number and kind of shares of Common Stock or other securities
covered by outstanding Stock Options and outstanding Stock-Settled SARs, as well
as make an adjustment in the Exercise Price of each outstanding Stock Option and
Stock-Settled SAR as the Committee deems appropriate. The vesting terms of all
Stock Option Agreements, Stock-Settled SAR Agreements and Share Vesting
Agreements will also be adjusted as the Committee deems appropriate. Any
determination by the Committee as to what adjustments may be made, and the
extent thereof, will be final, binding on all parties and conclusive.

11.2 Issuance of Substitute Awards in Connection with an Acquisition by the
Company. In the event of the acquisition of an Acquired Company by the Company
or any Subsidiary, Awards (in any form) may be awarded by the Company in
substitution for any outstanding unexercised stock options and any unvested
share grants of the Acquired Company. Such substitute Awards may deviate from
the terms otherwise required by Article VI, Article VII, Article VIII,
Article IX and Article X of this Plan to the extent that the Committee, in its
sole discretion upon the advise of its advisors, determines that such
non-conforming terms are required under applicable tax law, accounting
principles or contractual requirements or are otherwise appropriate.

11.3 Effect of the Occurrence of a Corporate Transaction on Continuing Rights.
In the event of the occurrence of any Corporate Transaction, all outstanding
Stock Options and Stock-Settled SARs that were awarded pursuant to this Plan
shall terminate effective as of the effective date of such transaction, unless
and only to the extent that the terms and conditions of the transaction
expressly provide either (i) for the assumption of this Plan and the
continuation of such Stock Options and Stock-Settled SARs or (ii) the issuance
of substitute similar Awards under a plan of the acquiring or surviving entity
in such transaction. Each Recipient shall be provided written notice of the
expected occurrence of any Corporate Transaction at least fifteen (15) days
prior to the effective date and shall be permitted to tender a notice of
exercise of any Stock Option or Stock-Settled SAR in which exercise is
conditioned upon the transaction actually occurring and, notwithstanding any
provision of Article VIII or term of any Option Agreement, shall not be required
to tender payment of the Exercise Price or amounts that the Company may be
required to withhold for tax purposes until after the occurrence of the
transaction. The terms and conditions of the transaction may provide for the
assumption of this Plan with respect only to outstanding Performance Share
Awards and Restricted Share Awards that have not fully vested and the assignment
to and assumption by the surviving corporation of the rights and obligation of
the Company under each outstanding Share Vesting Agreement. The Option
Agreements, Stock-Settled SAR Agreements and Share Vesting Agreements that
evidence Awards made under this Plan may, in the sole discretion of Committee,
provide for the acceleration of vesting, either in whole or in part, under the
Award. In addition, the Committee shall have the power to accelerate the vesting
of any Stock Option, Stock-Settled SAR, Performance Share Award, Restricted
Share Award in its sole discretion at the time of a Corporate Transaction or
conditioned upon the occurrence of an expected Corporate Transaction.

ARTICLE XII

OTHER TERMS APPLICABLE TO ALL AWARDS

12.1 Underwriters’ Lock-up. Each written agreement evidencing an Award will
specify that the Recipient, by accepting the Award agrees that whenever the
Company undertakes a firmly underwritten public offering of its securities, the
Recipient will, if requested to do so by the managing underwriter in such
offering, enter into an agreement not to sell or dispose of any securities of
the Company owned or controlled by the Recipient provided that such restriction
will not extend beyond 12 months from the effective date of the registration
statement filed in connection with such offering and provided that all of the
then directors and executive officers of the Company are also requested to and
do enter into a similarly restrictive agreement with the managing underwriter.

 

14



--------------------------------------------------------------------------------

12.2 No Rights to Continued Service. Nothing in this Plan nor in any written
agreement evidencing an Award will confer upon any Recipient any right to
continued employment with the Company or to limit or affect in any way the right
of the Company, in its sole discretion, to (a) terminate the employment of such
Recipient at any time, with or without cause, (b) change the duties of such
Recipient, or (c) increase or decrease the compensation of the Recipient at any
time, subject, in each instance to the terms of any written employment agreement
between the Company and such Recipient. Unless the written agreement evidencing
an Award expressly provides otherwise, vesting under such agreement shall be
conditioned upon:

 

  1) for Employees of the Company, the continued employment of the Recipient;

 

  2) for independent contractors, the Recipient continuing to provide services
to the Company on substantially the same terms and conditions as such services
were provided at the time of the Award; or

 

  3) for directors who are not Employees, the Recipient continuing to serve as a
director of the Company or a Subsidiary.

Nothing in this Plan shall be construed as creating a contractual or implied
right or covenant by the Company to continue such employment, service as an
independent contractor or service as a director.

12.3 Who May Exercise Rights with Respect to Awards. During a Recipient’s
lifetime, all rights with respect to an Award may only be exercised by the
Recipient (including a legally appointed guardian or representative for the
Recipient).

12.4 Beneficiary Designations. Any Recipient of an Award may, during his or her
lifetime, designate a person or persons who may exercise the rights of that
Recipient as to any Award made to such Recipient after the Recipient’s death.
Any such designation shall be effective only if given in writing in a form and
manner acceptable to the Committee and shall supercede and revoke all prior
designations. In the absence of an effective designation, any vested benefits
with respect to Awards under this Plan that remain unpaid at the time of
Recipient’s death shall be paid to the Recipient’s estate and, subjected to the
terms of this Plan and the applicable written agreement evidencing such Award,
any unexercised rights of the Recipient with respect to an Award may be
exercised by the administrator or executor of the Recipient’s estate.

12.5 Limited Transferability of Awards. Unless the written agreement evidencing
an Award expressly states that the Award is transferable as provided in this
Section 12.5, no Award granted under this Plan nor any interest therein may be
sold, assigned, conveyed, gifted, pledge or otherwise transferred in any manner
other than by will or the laws of descent and distribution after the death of
the Recipient. The foregoing prohibition on transferability is not intended to
and shall not prohibit (i) the transfer of an Award to a trust in which the
Recipient is considered the sole beneficial owner under both Section 671 of the
Internal Revenue Code and applicable state law, (ii) a pledge of shares to be
received upon exercise of a Stock Option as security for a loan that is used to
pay the Exercise Price or the (iii) transfer of shares covered by an Award after
those shares are issued to the Recipient upon exercise of a Stock Option or
Stock-Settled SAR or the delivery of the shares to the Recipient upon vesting of
a Performance Share Grant or a Restricted Share Grant provided, in each
instance, that all other applicable restrictions on transfer of such shares
(whether imposed by law, the listing requirements of an exchange on which shares
of Common Stock are traded, the terms of this Plan, the written agreement
evidencing the Award or any share retention policy or share ownership guidelines
of the Company that are applicable to the Recipient) have lapsed.
Notwithstanding the foregoing, the Committee may make an Award of or amend the
terms of an outstanding Stock Option, Stock-Settled SAR, Performance Share Award
or Restricted Share Award to permit the transfer or assignment of an Award by
means of a gift or court approved domestic relations order provided that the
transferees are limited to (x) any combination of the Recipient, the Recipient’s
spouse or former spouse, or the Recipient’s children, (y) is made to a trust
established for the exclusive benefit of one or more of the persons identified
in clause (x) in which the beneficiaries are prohibited from transferring or
assigning their interests except for transfers to other persons identified in
clause (x), or (z) a partnership, limited liability company or other entity in
which all equity ownership interests are owned by persons identified in clause
(x) and in which such equity ownership interests cannot be transferred or
assigned except for transfers to other persons identified in clause (x). Any
transfer of an Award permitted by this Section 12.5 shall be conditioned upon
the Recipient and the transferee of such Award executing and delivering to the
Company a form of Transfer and Assumption as the Committee may request.
Notwithstanding any transfer of an

 

15



--------------------------------------------------------------------------------

Award, the Recipient shall remain liable to the Company for any income tax
withholding amounts that the Company is required to withhold at the time the
Award vests or is exercised or the shares subject to the Award are sold by the
transferee. The Committee shall have sole discretion in determining whether or
not an Award is transferable within the limitations set forth in this
Section 12.5 and may exercise that discretion with respect to certain Awards or
certain Recipients without being bound to exercise that discretion in the same
manner with respect to other similar Awards or other Recipients. Any purported
assignment, transfer or encumbrance that does not comply with the requirements
of this Section 12.5 shall be void and unenforceable against the Company.

12.6 Repurchase of Awards. With the consent of the Recipient and upon approval
of the Committee, the Company may from time-to-time repurchase Awards by payment
in cash in an amount equal to the net Fair Market Value of the vested shares
covered by the Award less any Exercise Price. Although the Committee is
authorized by this Plan to make such repurchases, Awards shall not be made with
the expectation that they will be repurchased for cash and no Recipient shall
have the right to cause the Company to repurchase any Award without the consent
of the Committee, which consent can be withheld by the Committee in its sole
discretion.

12.7 Payment of Exercise Price or Tax Withholding with Other Securities. To the
extent permitted in Section 8.2, the Exercise Price and, to the extent permitted
by Section 8.3, Section 9.7 and Section 10.7, above, the Tax Withholding may be
paid by the surrender of shares of Common Stock or other securities of the
Company. Payment shall be made by either (i) delivering to the Company the
certificates or instruments representing such shares of Common Stock or other
securities, duly endorsed for transfer, or (ii) delivering to the Company an
attestation in such form as the Company may deem appropriate with respect to the
Recipient’s ownership of the shares of Common Stock or other securities of the
Company. For purposes of this Section 12.7, shares of Common Stock shall be
valued at their Fair Market Value as of the last business day preceding the day
the Company receives the Recipient’s notice of exercise with respect to the
exercise of a Stock Option or Stock-Settled SAR or as of the day on which a
Performance Share Award or Restricted Share Award vests. In addition to the
foregoing, to the extent permitted by Section 8.3, Section 9.7 and Section 10.7,
above, the Tax Withholding may be paid by the application of shares which could
be received upon exercise of a Stock Option or Stock-Settled SAR or the
application of shares which would otherwise be vesting under a Performance Share
Award or Restricted Share Award, provided, however, that this net withholding of
shares shall only be permitted up to minimum legally required tax withholding
amount required under federal, state and local income and payroll taxes and Tax
Withholding in excess of the minimum legally required tax withholding amount may
only be satisfied in the manner previously provided in this Section 12.7. This
net withholding of shares shall be accomplished by crediting toward the
Recipient’s Tax Withholding obligation either (i) the difference between the
Fair Market Value of a share of Common Stock and the Exercise Price of the Stock
Option or Stock-Settled SAR or (ii) the Fair Market Value of a share of Common
Stock with respect to a Performance Share Award or Restricted Share Award, in
each instance rounded down to the nearest whole share. Any such net withholding
of shares shall be considered an exercise of the Stock Option or Stock-Settled
SAR to the extent that shares are so applied.

12.8 Suspension or Termination of Awards for Misconduct of the Recipient. If at
any time (including after receipt of a notice of exercise or a request for
delivery of vested shares) the Committee reasonably believes that a Recipient
has committed an act of misconduct as described in this Section 12.8, the
Committee may suspend the Recipient’s right to exercise and Stock Option or
Stock-Settled SAR or to receive delivery of vested shares under a Performance
Share Award or Restricted Stock Award pending a determination of whether an act
of misconduct has been committed by such Recipient. For purposes of this
Section 12.8, acts of misconduct shall mean (i) an act of embezzlement, fraud,
dishonesty, breach of fiduciary duty, violation of securities laws involving the
Company, any of its Subsidiaries or any entity or person with whom the Company
or any of its Subsidiaries does business, (ii) nonpayment of any obligation to
the Company or any Subsidiary, misappropriation or wrongful disclosure of any
trade secret of the Company or any Subsidiary, (iii) engaging in any conduct
constituting unfair competition or inducing any entity or person with whom the
Company or any of its Subsidiaries does business to discontinue or materially
reduce such business with the Company or its Subsidiaries and (iv) any similar
conduct that materially aversely impacts or reflects on the Company. A Recipient
accused of engaging in any such misconduct shall be provided the opportunity to
explain the Recipient’s conduct in writing. Any determination by the Committee
as to whether or not a Recipient did engage in misconduct within the meaning of
this Section 12.8 shall be final, conclusive and binding on the all interested
parties. If the Committee determines that the Recipient did not engage in
misconduct, the Company shall immediately give effect to any notice of exercise
or request for delivery of vested shares received prior to or during any period
of suspension. The Company shall not have any liability to the Recipient for any
loss which the Recipient may have sustained as a result of any delay in
delivering shares as a result of any suspension.

 

16



--------------------------------------------------------------------------------

12.9 Compliance with Legal Requirements. No shares of Common Stock will be
issued with respect to any Award of a Performance Share Award or Restricted
Stock Award or upon the exercise of any Stock Option or Stock-Settled SAR unless
the exercise and issuance of the shares of Common Stock will comply with (i) all
relevant provisions of law, including, without limitation, the Securities Act,
the Securities Exchange Act of 1934, all applicable state securities laws and
the Internal Revenue Code, each as amended and including the respective rules
and regulations promulgated under each of the foregoing, (ii) any registration
under the Securities Act in effect with respect to the Plan, and (iii) the
requirements of any stock exchange or market upon which the Common Stock may
then be listed. Compliance with such provisions shall be subject to the approval
of legal counsel for the Company. The Company will not be liable to any
Recipient or any other person for any delay in issuing or failure to issue
shares of Common Stock where such delay or failure is due to the inability of
the Company to obtain all permits, exemptions or approvals from regulatory
authorities which are deemed necessary by the Company’s legal counsel. The Board
may require any action or agreement by a Recipient as may be necessary, from
time to time, to comply with the federal and state securities laws. The Company
will not be obliged to prepare, file or maintain a registration under the
Securities Act with respect to the Plan or to take any actions with respect to
any state securities laws.

ARTICLE XIII

AMENDMENT OF PLAN

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall (a) materially
impair the rights of any Recipient without his or her consent, (b) except for
adjustments made pursuant to Section 11.1 or in connection with substitute
Awards, reduce the exercise price of outstanding Options or Stock Settled SARs
or cancel or amend outstanding Options or Stock Settled SARs for the purpose of
repricing, replacing or regranting such Options or Stock Settled SARs with an
exercise price that is less than the exercise price of the original Options or
Stock Settled SARs or cancel or amend outstanding Options or Stock Settled SARs
with an exercise price that is greater than the Fair Market Value of a share of
Common Stock for the purpose of exchanging such Options or Stock Settled SARs
for cash or any other Awards without stockholder approval or (c) cause any Award
intended to be exempt from Section 409A to become subject to Section 409A of the
Code. Notwithstanding the foregoing, the Committee may amend the terms of any
Award heretofore granted, prospectively or retroactively, in order to cure any
potential defects under Section 409A of the Code, in a manner deemed appropriate
by the Committee in it sole discretion, without the consent of the Recipient.
Notwithstanding the foregoing, any adjustments made pursuant to Section 11.1
shall not be subject to these restrictions.

Further, notwithstanding the foregoing, no amendment of the Plan shall apply to
amounts that were earned and vested (within the meaning of Section 409A of the
Code) under the Plan prior to 2005, unless the amendment specifically provides
that it applies to such amounts. The purpose of this restriction is to prevent a
Plan amendment from resulting in an inadvertent “material modification” to
amounts that are grandfathered benefits.

This Amended and Restated Plan is dated as of and approved and adopted by the
Board of Directors of the Company at a meeting held on February 17, 2005 and
ratified by shareholders on May 5, 2005, and further amended by the Board of
Directors May 1, 2009, and further amended by shareholders and the Board of
Directors April 28, 2010.

 

17